  Case 1:18-cv-01298-PLM-PJG ECF No. 2 filed 11/26/18 PageID.11 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

 JIMMY ALDAOUD,
 # AXXXXXXXX,
                                                              Hon. Paul L. Maloney
        Petitioner,
                                                              Case No. 1:18-cv-1298
 v.

 DEPARTMENT OF HOMELAND                                       DEFICIENCY ORDER FOR A
                                                              HABEAS CORPUS ACTION
 SECURITY,

        Respondent.
 ________________________________


      This is a habeas corpus action filed by petitioner pursuant to 28 U.S.C. § 2241.

The filing fee for this action is $5.00. Petitioner has failed to pay the filing fee or to

apply in the manner required by law to proceed in forma pauperis by filing the

required affidavit of indigence and certificate of the warden or other appropriate

officer as to the amount of money or securities on deposit in any account in the

institution where petitioner is incarcerated, and is notified of the following

deficiencies.

      Petitioner must either pay the $5.00 fee or apply to proceed in forma pauperis

without prepayment of fees. To apply to proceed in forma pauperis, petitioner must

file an affidavit of indigence and a certificate of the warden or other appropriate

officer as to the amount of money or securities on deposit in any account in the

institution where petitioner is incarcerated. Rule 3, Rules Governing § 2254 cases.

The affidavit must include a statement of all assets petitioner possesses, a statement
  Case 1:18-cv-01298-PLM-PJG ECF No. 2 filed 11/26/18 PageID.12 Page 2 of 2



that petitioner is unable to pay the fee or give security therefor, and a statement of

the nature of the action. Rule 3; 28 U.S.C. § 1915(a)(1). The affidavit must be in

substantial compliance with Form 4 of the Federal Rules of Appellate Procedure. See

McGore v. Wrigglesworth, 114 F.3d 601, 604, 610 (6th Cir. 1997). The certificate must

disclose the amount in petitioner’s prison account and the total deposits placed in

petitioner’s account for the previous six months. W.D. Mich. LCivR 3.4(a).

      Petitioner is informed that within 28 days from the date of this notice, he must

submit the $5.00 filing fee or, alternatively, file the affidavit of indigence and

certificate of the warden or other appropriate officer as to the amount of money or

securities on deposit in any account in the institution where petitioner is

incarcerated. Petitioner also is notified that if petitioner fails to pay the filing fee or

to file the affidavit of indigence and certificate, the Court will presume that he is not

proceeding in forma pauperis. In that case, the Court will order that the case be

dismissed for want of prosecution.


Date: November 26, 2018                                /s/ Phillip J. Green
                                                       PHILLIP J. GREEN
                                                       U.S. Magistrate Judge


FILING FEES SHALL BE REMITTED TO:


Clerk, U.S. District Court
399 Federal Bldg.
110 Michigan St., N.W.
Grand Rapids, MI 49503

All checks or other forms of payment shall be payable to “Clerk, U.S.
District Court.”
